        Case 1:19-cv-00775-JRN Document 124 Filed 03/17/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                          AUSTIN DIVISION
DEBRA ROJAS                                 §
                                            §     CIVIL NO:
vs.                                         §     AU:19-CV-00775-JRN
                                            §
TOLTECA ENTERPRISES, INC.,                  §
TRAVELERS CASUALTY AND SURETY               §
COMPANY OF AMERICA                          §

       ORDER RESETTING FINAL PRETRIAL CONFERENCE
       IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
FINAL PRETRIAL CONFERENCE in Courtroom 5, on the Sixth Floor, United States
Courthouse, 501 West Fifth Street, Austin, TX, on Wednesday, June 02, 2021 at 11:00 AM.

       IT IS SO ORDERED this 17th day of March, 2021.




                                            ______________________________
                                            JAMES R. NOWLIN
                                            SENIOR U.S. DISTRICT JUDGE
